DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/22 has been entered.
Applicant's amendment/arguments filed on 7/22/22 as being acknowledged and entered.  By this amendment claims 1-11 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (2017/0334765) in view of Maloney et al. (US PGPub 2016/0225966).
Claim 1:  Wada teaches [0056] a glass for use in a wavelength conversion material, the glass containing, in terms of % by mass, 30 to 75% SiO2, 1 to 30% B2O3, over 4 to 20% A1203, 0.1 to 10% Li2O, 0.1 to 10% BaO, 0 to below 9% Na2O+K20, and 0.1% to 10% MgO+CaO+SrO+BaO+ZnO [0056].  Wada does not teach the glass containing 0.1-5% F2.  Maloney teaches [0047] the inclusion of F2 into a glass composition to adjust optical properties of the glass including reactivity with phosphors.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the glass taught by Wada to include 0.1-5% F2 to further improve crystallization and fining performance of the glass as taught by Maloney [0047].
Claim 2:  Wada teaches substantially free of a lead component and an arsenic component [0056].  
Claim 3:  Wada teaches % by mass, 0 to 10% ZrO2 [0075].  
Claim 4:  Wada teaches a softening point of 750°C or lower [0104].  
Claim 5:  Wada and Maloney teach a level of coloration λ80 of 400 nm or less.  Coloration is inherent to the components of the glass.
Claim 6:  Maloney teaches the glass being in powdered form (ABS).  
Claim 7:  Maloney teaches a wavelength conversion material containing the glass according to claim 6 and a phosphor (ABS) [0049-0053].  
Claim 8:  Maloney teaches the phosphor is at least one selected from nitride phosphor, oxynitride phosphor, oxide phosphor, sulfide phosphor, oxysulfide phosphor, halide phosphor, and aluminate phosphor [0054].  
Claim 9:  Maloney teaches a wavelength conversion member made of a sintered body of the wavelength conversion material according to claim 7 [0034].  
Claim 10: Wada teaches [0056] a wavelength conversion member including a phosphor dispersed in a glass matrix, the glass matrix containing, in terms of % by mass, 30 to 75% SiO2, 1 to 30% B203, over 4 to 20% A1203, 0.1 to 10% Li20, 0.1 to 10% BaO, 0 to below 9% Na2O+K20, and 0.1 to 10% MgO+CaO+SrO+BaO+ZnO [Overview; Claim 1].    Wada does not teach the glass containing 0.1-5% F2.  Maloney teaches [0047] the inclusion of F2 into a glass composition to adjust optical properties of the glass including reactivity with phosphors.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the glass taught by Wada to include 0.1-5% F2 to further improve crystallization and fining performance of the glass as taught by Maloney [0047].
Claim 11:  Maloney teaches a light-emitting device comprising the wavelength conversion member according to claim 9 and a light source operable to irradiate the wavelength conversion member with excitation light (ABS).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH K SALERNO/Primary Examiner, Art Unit 2814